We cannot agree with the petitioner that Blair was the undisclosed principal of Cooke in the purchase of the lumber. The contract between them undoubtedly constituted consent by the owner that Cooke should build a house upon the land, which, when completed, was to become the property of the owner of the land, and it also contained an agreement to sell the land and the house to Cooke for a certain sum of money; but this did not authorize Cooke to buy material in the name or on account of the owner. The lumber was sold by the petitioner to Cooke; not to the owner of the land.
The petition itself alleges and is based upon a contract with Cooke as contractor; not with Blair as owner. This brings the case within the class where the owner is made liable to a lien only by the two steps prescribed by the statute to precede the filing of the petition in court, viz.:
1. A notice of intention to claim a lien, either accompanied with the account or not. *Page 336 
2. The filing of the account specifically for the purpose of commencing process.
The claim and account, as filed in this case, must be held, under the former decisions of this court, to have satisfied the requirements of the first notice only; not to have constituted the second step required. Tingley v. White, 17 R.I. 533. See also Goff v. Hosmer, 20 R.I. 91.
Hence, proceedings to enforce the lien were not commenced according to the statute, and the petition must be dismissed.